Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 11, 2022 has been entered. Claims 1, 4-9, 11, 13-14 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (U.S. Patent No. 8,414,279) in view of Cabrera et al (US 2010/0236433).
Regarding claim 1, Kawakami discloses that, as illustrated in Figs. 1-3, an imprint apparatus operable to perform an imprint process, which is for forming a pattern on an imprint material on a substrate (Fig. 1, item 1) by using a mold (Fig. 1, item 10), for each of shot regions of the substrate, the apparatus comprising:
a movable stage (Fig. 1, items 2, 3 and 4) configured to hold the substrate;
a detector (Fig. 1, item 30 and 31) configured to detect a positional deviation between the mold and the substrate (That is to say, the alignment scopes 30 and 31 are measuring units that each have an optical system and a detection system for measuring the relative positional relationship between an alignment mark formed on the wafer 1 and an alignment mark provided on the mold 10 (col. 4, lines 1-7));
a curing device (Fig. 1, item 16) configured to cure an imprint material (Fig. 3, item 40) on the substrate; and
a controller (Fig. 2, item 100) configured to control alignment between the mold and the substrate (as shown in Fig. 2, CPU 100 controlling alignment scope 30, 31) and to control the curing device (as shown in Fig. 2, CPU 100 controlling UV light source 16),
wherein the controller is configured to:
determine a target position based on the positional deviation by the detector (i.e. the alignment scopes 30 and 31 are measuring units that each have an optical system and a detection system for measuring the relative positional relationship between an alignment mark formed on the wafer 1 and an alignment mark provided on the mold 10 (col. 4, lines 1-7)),
start control of movement of the stage towards the determined target position (col. 6, lines 48-54);
obtain a change in the positional deviation between the mold and the substrate detected by the detector while the stage is being moved towards the determined target position and predict a timing at which the positional deviation between the mold and the substrate will fall within an allowable range based on the obtained change in the positional deviation between the mold and the substrate detected by the detector while controlling the movement of the stage towards the determined target position (Fig. 5 shows the wafer stage starts fine vibration at time t1 and at a position before s1 by a vibration amplitude Ma. Performing fine vibration using only the fine-motion stage 3 is effective because vibration at a high frequency is possible. At time t2, the pressing of the mold 10 is completed, the vibration is stopped, and the wafer stage is positioned at the alignment target position s1 (col. 6, lines 48-54)); and 
start curing of the imprint material by the curing device at the predicted timing (i.e. The CPU 100 causes the UV light source 16 to operate, with the mold stage 11, 12 and the wafer stage 3, 4 positioned relative to each other, to cure the liquid resin (col. 4, lines 24-41))’
wherein the movement of the stage is performed in a state where the mold and the imprint material on the substrate are in contact with each other (As shown in Fig. 4, in steps S1 and S3, the wafer stage is driven up then in step S4, the mold chuck is lowered. When they contact each other in step S5, a pressing force is checked. If not appropriate, in step S6, the positions of the mold and the wafer stage are adjusted (repeatedly until the pressing force is appropriate)).
However, Kawakami does not explicitly disclose controlling the movement of the stage during alignment of the mold and the stage without performing feedback control that is based on a detection result by the detector. 
In the same field of endeavor, microprinting device and method, Cabrera discloses that, as illustrated in Fig. 7, the shifting of the pad-holder to the substrate can also be obtained by shifting the substrate towards a fixed pad or by a combined motion of the pad and the substrate: the motion can be translational, rotational and/or a combination of the two ([0170]). The shifting means can be manually controlled or computer-controlled without position control feedback systems ([0171], lines 1-3 from bottom). Further, Cabrera discloses that, as a variant, an operation for aligning the pad with the substrate is done in each flush position of a pattern having at least one protrusion whose position along the axes X and Y can be measured ([0185]). Thus, Cabrera discloses that, the controller is configured to perform control of the movement of the stage without performing feedback control that is based on a detection result by the detector. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawakami to incorporate the teachings of Cabrera to provide controlling the movement of the stage during alignment of the mold and the stage without performing feedback control that is based on a detection result by the detector. Doing so would be possible to improve the quality of the print obtained, as recognized by Cabrera ([0056]).
Regarding claim 4, Kawakami discloses that, as illustrated in Fig. 5, during the movement of the wafer stage from t=0 to t1 or t2 (as shown in Fig. 5) the movement of the stage is a linear movement towards the target position (s1 position as shown in Fig. 5). 
Regarding claim 5, Kawakami discloses that, as illustrated in Fig. 7, in the imprint apparatus the controller is configured to determine whether or not the prediction based on the change is possible (e.g. in the step S5 in Fig. 7, is pressing force appropriate? If the answer is yes then it is possible. If the answer is no, need to repeat), and repeat the movement (e.g. in the step S6 in Fig. 7) until it is determined that the prediction is possible.    
Regarding claims 6-7, Kawakami discloses that, a fine-motion stage 3 is a stage that has a function to correct the position of the wafer 1 in the θ-direction (the direction of rotation around the z-axis), a function to adjust the z-position of the wafer 1, and a tilt function for correcting the inclination of the wafer 1. The fine-motion stage 3 is disposed on an XY stage 4 for positioning the wafer 1 at a predetermined position. The wafer stage 3, 4 is a substrate stage that holds the wafer 1 and move in the X-Y plane (col. 3, lines 9-18). As illustrated in Fig. 2, CPU 100 is configured to independently control the fine-motion stage 3 (as shown).  
Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 
	
Regarding claim 8, Kawakami discloses that the wafer stage moves in X-Y direction and rotates in Z-axis direction (see in claim 6). Further, Kawakami discloses that, as illustrated in Fig. 5, Fig. 5 shows the wafer stage starts fine vibration/motion at time t1 and at a position before s1 by a vibration amplitude Ma. Performing fine vibration using only the fine-motion stage 3 is effective because vibration at a high frequency is possible. At time t2, the pressing of the mold 10 is completed, the vibration is stopped, and the wafer stage is positioned at the alignment target position s1 (col. 6, lines 48-54). Thus, Kawakami discloses that, the controller is configured to, for each component of movement in the X-Y direction, and rotation about the Z axis in movement of the stage, predict a timing at which the positional deviation detected by the detector will fall with the allowable range, and adjust the timing at which to start driving for each component based on the respective predicted timing. 
Regarding claims 9 and 11, Kawakami discloses that, as illustrated in Fig. 7, in the imprint apparatus the controller is configured to adjust the predetermined additional amount based on the timing determined in the imprint process performed in another shot region different to a target shot region (as shown in Fig. 7, after the step S9 (drive wafer stage), the controller will ask “are all shots completed?”. If the answer is no, then the controller is configured to go another shot region to start vibrating wafer stage in an adjustable predetermined additional amount based on the timing determined in the imprint process).
However, Kawakami does not explicitly disclose that the controller is configured to determine the target position obtained by adding a predetermined additional amount to a movement of the stage according to the positional deviation detected by the detector. 
Kawakami discloses that, as illustrated in Figs. 1-2 and 5, a CPU (central control unit) 100 is a control unit that controls the above actuators and sensors and causes the apparatus to perform predetermined operations. In this embodiment, the CPU 100 causes the mold stage 11, 12 and the wafer stage 3, 4 to vibrate (move) relative to each other so that a shot in which liquid resin is disposed vibrates in the X-Y plane with respect to a position (a target position) where the shot aligns with the mold 10 held by the mold stage 11, 12 (col. 4, lines 12-19). The CPU 100 controls the position of the wafer stage 3, 4 in the X-Y plane and the operation of the alignment scopes 30 and 31, thereby measures the positions of alignment marks corresponding to a plurality of sample shots on the wafer stage 3, 4 serving as a substrate stage aligns with the mold 10 held by the mold stage 11, 12. … The CPU 100 stops the above vibration with the mold 10 pressed against the liquid resin to position the mold stage 11, 12 and the wafer stage 3, 4 relative to each other so that the shot is disposed at the above aligning position. The CPU 100 causes the UV light source 16 to operate, with the mold stage 11, 12 and the wafer stage 3, 4 positioned relative to each other, to cure the liquid resin (related to claim 11) (col. 4, lines 24-41). 
Thus, for one of ordinary skilled in the art, it would have been obvious for Kawakami to disclose that the controller is configured to determine a target position obtained by adding a predetermined additional amount to a movement amount of the stage according to the positional deviation detected by the detector, to start movement of the stage towards the determined target position, and to start curing of the imprint material by the curing device at a timing at which the positional deviation detected by the detector falls within an allowable range during the movement of the stage.
Regarding claims 13-14, Kawakami discloses a control block diagram of an imprint apparatus as shown in Fig. 2. CPU 100 can be considered a controller. Kawakami discloses that, as illustrated in Fig. 5, the wafer stage starts fine vibration at time t1 and at a position before s1 by a vibration amplitude Ma (i.e., this change can be considered as a linear change (related to claim 13)). Performing fine vibration using only the fine-motion stage 3 is effective because vibration at a high frequency is possible (i.e., this vibration can be considered as a periodic change (related to claim 14)). At time t2, the pressing of the mold 10 is completed, the vibration is stopped, and the wafer stage is positioned at the alignment target position s1 (col. 6, lines 48-54). Further, Kawakami discloses that, as shown in Fig. 4, in steps S1 and S3, the wafer stage is driven up then in step S4, the mold chuck is lowered. When they contact each other in step S5, a pressing force is checked. If not appropriate, in step S6, the positions of the mold and the wafer stage are adjusted (repeatedly until the pressing force is appropriate).
However, Kawakami does not explicitly disclose controlling the movement of the stage during alignment of the mold and the stage without performing feedback control that is based on a detection result by the detector. 
In the same field of endeavor, microprinting device and method, Cabrera discloses that, as illustrated in Fig. 7, the shifting of the pad-holder to the substrate can also be obtained by shifting the substrate towards a fixed pad or by a combined motion of the pad and the substrate: the motion can be translational, rotational and/or a combination of the two ([0170]). The shifting means can be manually controlled or computer-controlled without position control feedback systems ([0171], lines 1-3 from bottom). Further, Cabrera discloses that, as a variant, an operation for aligning the pad with the substrate is done in each flush position of a pattern having at least one protrusion whose position along the axes X and Y can be measured ([0185]). Thus, Cabrera discloses that, the controller is configured to perform control of the movement of the stage without performing feedback control that is based on a detection result by the detector. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawakami to incorporate the teachings of Cabrera to provide controlling the movement of the stage during alignment of the mold and the stage without performing feedback control that is based on a detection result by the detector. Doing so would be possible to improve the quality of the print obtained, as recognized by Cabrera ([0056]).
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Kawakami fails to disclose that “controlling the movement of the stage during alignment of the mold and the stage without performing feedback control that is based on a detection result by the detector” and Cabrera fails to cure the deficiencies of Kawakami, it is not persuasive.  Kawakami discloses that, as shown in Fig. 4, in steps S1 and S3, the wafer stage is driven up and then in step S4, the mold chuck is lowered. Thus, the wafer stage and the mold are approaching each other. When they contact each other in step S5, a pressing force is checked. If not appropriate, in step S6, the positions of the mold and the wafer stage are adjusted (repeatedly until the pressing force is appropriate). Thus, Kawakami discloses that the feedback is the pressing force not any positional deviation. In other words, Kawakami does not need to obtain a feedback from the detection results of the detector to control the movement of the stage towards the determined target position. In the same field of endeavor, Cabrera specifically discloses that the shifting means can be manually controlled or computer-controlled without position control feedback systems ([0171], lines 1-3 from bottom).    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742